MARINOSCI LAW GROUP, P.C.
134 N. LaSalle St., Suite 1900
Chicago, IL 60602
(847) 641-5177

March 5, 2021

The Honorable Beth E. Hanan
517 East Wisconsin Ave.
Milwaukee, WI 53202


Re: Rita F Chesser fka Rita F Newsom
    16-22309-beh
    Chapter 13

Dear Judge Hanan,

On March 6, 2017, this court entered an Order Approving Stipulation (Docket Entry 43),
providing for a renewal of the Motion for Relief from Stay filed by Federal National
Mortgage Association, in the event of a future default in payments by the debtors. We
now wish to renew that Motion. As of February 24, 2021, the post-petition mortgage
payments are due for October 1, 2020 through February 1, 2021, each in the amount of
$860.55, less suspense of $812.06 in the total amount of $3,490.69.
By this letter, we are informing the parties listed below of the default. If any party wishes
to object to this renewed Motion, they must file a written objection with the court within
14 days of the date of this letter. In the case an Objection is filed, we request that the
matter be set for hearing. In the absence of a timely objection, we will submit an
Affidavit of No Objection and proposed Order granting the Motion.


                                                  Very Truly Yours,

                                                  /s/Michael Dimand
                                                   Michael Dimand, Attorney for Creditor

cc:
Rita F Chesser, 4924 N 68th Street, Milwaukee, WI 53218
Robert J. Eddington, Esq., Eddington Law Office LLC, 250 E Wisconsin Avenue #1800
    Milwaukee, WI 53202-4299
Scott Lieske, Chapter 13 Trustee, P.O. Box 510920, Milwaukee, WI 53203
Office of the U. S. Trustee, 517 East Wisconsin Ave., Room 430, Milwaukee, WI 53202




           Case 16-22309-beh         Doc 96     Filed 03/05/21       Page 1 of 1
